 In theMatter of THE LIFE INSURANCECOMPANY OF VIRGINIAandAMERICAN FEDERATION OF INDUSTRIAL&ORDINARY INSURANCEAGENT'S UNION No. 22264, AFLCase No. 8-R-1795SUPPLEMENTAL DECISIONANDORDERAugust 17, 194,5On July 26, 1945, the Board issued a Decision and Direction ofElection in the above-entitled proceeding,' finding that all weeklypremium agents of the Company in the State of Ohio constituted anappropriate unit.On August 2, 1945, the Company. filed with theBoard a motion to "Reopen the case and Permit Counsel Oral Argu-ment Before the Board," asserting that the said Decision is contraryto the Act and to prior Decisions of the Board. In support of its peti-tion the Company, in effect, reiterates two contentions made by it atthe hearing in this matter which the Board thereafter rejected.In its first contention, the Company again admits the appropriate-ness of the State-wide unit but asserts that, because the petitioneralso represents employees'in four of the Company's district offices inDetroit,Michigan, the practical effect of the Board's unit findingwill be to join into a single unit the Detroit agents and the Ohioagents.In our original Decision we adverted to the Company's pre-occupation with matters which may never come to pass, if the Unionis. apprised of the meaning of our determination.We there said thatwe contemplated that the Company's weekly premium agents in theState of Ohio will be bargained for by the Union only as a separateunit.We repeat that the concern of the Company over the possible,insistence by the Union that the Company bargain in a unit different-in scope from the State-wide'unit is unwarranted .2 If the Union winsthe election heretofore directed and is certified as the exclusive bar-gaining representative of the employees in the appropriate unit, the162 N. L.R. B. 1444.2No such intention has apparently been amnifested by the Union since the hearing.63 N. L. R. B., No. 58.397 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany will have the right to insist on dealing with the Union onthe basis of that established unit.3The Company's second contention is that the employees in the Stateof Ohio cannot properly be represented by the petitioner, because thepetitioner is a local union having its offices in a different State. Ineffect, the Company argues that a separate local in Ohio is requiredbefore the Company's employees in that State may be represented asa separate unit.We are unable to agree. The Board has never imposedany "residential" requirement upon labor organizations seeking cer-tification as statutory representatives; we can perceive no reason whysuch a requirement would effectuate the policies of the Act.Accordingly, we hereby deny the Company's motion to reopen andto argue orally before the Board.MR. GERARD D. REILLY took no part in the consideration of the aboveSupplemental Decision and Order.8 SeeMatter of Fairmont Creamery Company,61 N. L. R. B. 1311.V.